The opinion of the court was delivered by
Hall, J.
The statute, under which this petition was brought to the county court, authorizes that court, in its discretion, to give or refuse relief, and upon such terms as it shall deem reasonable. Unless, therefore, the record of the fact of notice, made by the justice, interposed such an obstacle in the way of relief, as to prevent the exercise of any discretion by the county court on the subject, it is obvious, that we have nothing to do with the case. If that court could, under any state of facts, have received evidence in opposition to the record of notice, then the whole matter came within its discretionary power, and we cannot say, that it erred in matter of law. Eor it is well settled, that this court cannot, on exceptions, review any matter within the discretion of that court.
There is no doubt of the correctness of the general doctrine, insisted on by the counsel for the petitionee, that the record of a court having jurisdiction of the subject matter imports absolute verity. The record is to be taken to be true, not only when it comes collaterally in question, but also when the judgment, of which it is evidence, is sought to be enforced, or is made matter of defence; and even when the proceeding is upon a review of the judgment itself, for error in law, as upon writ of error, and certiorari, the truth of the record cannot be disputed.
But this rule does not forbid the exercise of a revisory power by a court of general jurisdiction over its own records. It is a power incident to such courts, to inquire into the correctness of their own proceedings, to correct their records according to the truth, if erroneously made, or to relieve a party against the unjust operation of a record, on ascertaining, by a direct inquiry into the matter, that the record ought not to have been so made. This proceeding is usually on motion, founded on affidavits and notice; and the power is exercised in a summary way, whenever the court, in its sound discretion, considers that the furtherance of justice requires it. This power is incident to the county courts, in this state, as *461well as to this court, and is properly exercised, when a judgment by default has been mistakenly or fraudulently entered.
Thus, in Scott v. Stewart, 5 Vt. 57, a judgment had been rendered by default in the county court, which judgment, on petition to the same court at a subsequent term, on due notice to the opposite party, had been set aside and the case opened for trial. On exceptions to the jurisdiction of the county court over the matter, the case was carried to the supreme court, and it was there held, that the county court had a common law jurisdiction and authority to set aside such default, either upon notice, or petition.
The county court being perpetual in its character, there is no obstacle in the way of the exercise of this revisory power over its proceedings. But the authority of a justice of the peace is temporary, subject to be terminated at any time by his death, or removal from the state, and necessarily ending with the limited term of his office. Hence the impracticability of the proper exercise of such power by a justice’s court, if it were not otherwise objectionable. A justice’s revisory power has always been understood to be terminated by the expiration of two hours after the rendition of his judgment; and the object of the legislature, in the statute under which this petition was brought, seems to have been, to give the county court a similar power over the proceedings of a justice, when a party has been deprived of his day in court by fraud, accident, or mistake, that the county court might exercise over its own proceedings.
It cannot be doubted, that the county court might and would, on the suggestion by the party of either fraud, accident, or mistake, inquire, on motion, into the correctness of an entry in that court of notice proved; and if it should appear, on such inquiry, that the en-. try had been thus made, grant him relief, by opening the case for-trial. And as we think the same power is conferred by the statute on the county courts over a justice's judgment, rendered by default, we are of opinion, that the justice’s record did not present any obstacle to an inquiry into the real fact in regard to notice, and that there is, therefore, no error in the judgment of that court, in granting the prayer of the petitionee.
If the revisory power of the county court, over the judgments of a justice, could not be exercised, where it appeared from the record that the defendant had had notice of the suit, by disproving the no» *462tice, a large class of the most probable cases of accident and mistake, if not of fraud, would be excluded from its ‘consideration. The fact of notice usually appears in the officer’s return on the writ; and that return, becoming a part of the record, is of equal verity, between the parties to the suit, with a record of the proof of notice. If the officer, in his copy left with the defendant, by mistake inserts a more distant day for the holding of the court, than that in the writ, or by mistake delivers his copy to a person other than the defendant, by reason of which a default is taken, shall the party, in such case, be allowed to enjoy the fruits of an unjust judgment, and the defendant be turned over to an uncertain remedy against an innocent officer 1 Or may not the county court, on such terms as shall preserve the rights of the plaintiff, set aside the default, and allow the injured party a trial 1
Such a case presents quite as strong a case for relief, as a case where the defendant, having notice, is prevented by some accident from reaching the place of trial at the appointed time. In the latter case additional precautions in the defendant might, perhaps, have guarded him against the injury; but in the former no diligence of the party could prevent it. Both classes of cases seem to have been designed to be provided for by the statute ; and, as the county court is clothed with the power of granting the relief on such terms as will preserve the rights both of the plaintiff and defendant, the furtherance of justice, as well as the language and intention of the legislature, appear to require, that the statute should receive the extended construction we have given it.
The judgment of the county court is affirmed, with costs of this court; and the county court are to proceed to hear and determine the justice suit, as upon appeal.